233 F.3d 581 (D.C. Cir. 2000)
Gail G. Billington, Appellantv.U.S. Department of Justice, Appellee
No. 99-5402
United States Court of Appeals FOR THE DISTRICT OF COLUMBIA CIRCUIT
Submitted October 16, 2000Decided December 1, 2000

Appeal from the United States District Court for the District of Columbia(92cv00462)
Gail G. Billington, appearing pro se, was on the briefs for  appellant.
Wilma A. Lewis, U.S. Attorney, R. Craig Lawrence and  Scott S. Harris, Assistant U.S. Attorneys, were on the brief  for appellee.
Before:  Williams, Randolph, and Tatel, Circuit Judges.
Opinion for the Court filed by Circuit Judge Randolph.
Randolph, Circuit Judge:


1
Gail Billington's efforts to pry  loose information from the Department of Justice are chronicled in the two lower court opinions that preceded this appeal. See Billington v. Department of Justice, 11 F. Supp. 2d 45  (D.D.C. 1998) (Billington I), and Billington v. Department of  Justice, 69 F. Supp. 2d 128 (D.D.C. 1999) (Billington II).  In  brief, Gail Billington and her husband Michael were members  of the National Caucus of Labor Committees (NCLC), a  political organization founded by Lyndon LaRouche in the  1960s.  Mr. Billington and other members were prosecuted  and convicted in the 1980s for fund-raising irregularities.  In  1991 and 1992, Gail Billington filed several Freedom of Information Act (FOIA) requests with the Federal Bureau of  Investigation seeking information relating to the federal and  state investigations of the NCLC.  She believes this information will exculpate her husband and other convicted NCLC  members. The FBI withheld some responsive documents in  full and released others in redacted form, citing exemptions 1,  2, 3, 5, 6, 7(C), 7(D), and 7(E) to FOIA.  See 5 U.S.C.  § 552(b)(1)-(7).  Billington challenged several of those claims  of exemption in this suit.1


2
The district court divided the case into two stages, the first  to consider all documents but those contained in four FBI  "Internal Security" files and the second to consider documents from those four files.  In Billington I, the court upheld  all of the government's withholdings and redactions under  exemptions 1, 2, 3, and 5 to FOIA.  It upheld most of the  government's exemption 7(C) withholdings, but ordered the  government to reevaluate withholdings relating to a deceased  individual and to information that had previously been disclosed to another FOIA requester.  The court also upheld most of the government's exemption 7(D) withholdings, but  ordered the FBI to provide a supplemental affidavit justifying  redactions concerning entities that received, rather than provided, information on a confidential basis.  The court also  found a State Department declaration justifying exemption 6  withholdings insufficient and ordered an in camera review of  the documents.  See 11 F. Supp. 2d 45 (D.D.C. 1998).


3
In Billington II, the district court upheld the government's  withholdings under exemptions 1, 2, 7(C), 7(D), and 7(E),  including some withholdings it had questioned in Billington I.  See 69 F. Supp. 2d 128 (D.D.C. 1999).


4
On appeal, Billington challenges certain of the government's exemption 6,2 7(C), 7(D), and 7(E)3 withholdings.  She  also challenges the sufficiency of one Internal Revenue Service declaration and the propriety of the district court reviewing another in camera.  We have nothing to add to the  district court's sound reasoning with respect to the government's withholding parts or all of documents under exemptions 7(C) and 7(E), and therefore reject this portion of  Billington's appeal substantially for the reasons given by the  district court.  Of the remaining issues we reverse and remand (with one exception, see note 5 infra) for the reasons  given in the balance of this opinion.

I.

5
FOIA requires the government to disclose, upon request,  broad classes of documents identified in 5 U.S.C. § 552(a).  It  exempts from disclosure nine categories of documents described in 5 U.S.C. § 552(b).  The government is entitled to  summary judgment if no material facts are in dispute and if it  demonstrates either that withheld or redacted documents are  not required to be disclosed under § 552(a) or are exempt  from disclosure under § 552(b).  See, e.g., Computer Professionals for Social Responsibility v. United States Secret  Serv., 72 F.3d 897, 902 (D.C. Cir. 1996);  Gallant v. NLRB, 26  F.3d 168, 171 (D.C. Cir. 1994).  We review the district court's  grant of summary judgment de novo.  See Spirko v. United  States Postal Serv., 147 F.3d 992, 998 (D.C. Cir. 1998);Nation Magazine v. United States Customs Serv., 71 F.3d  885, 889 (D.C. Cir. 1995).

A.

6
The government withheld or redacted numerous documents  under exemption 7(D), which protects law enforcement information obtained from sources who received an express or  implied assurance of confidentiality.  See Campbell v. United  States Dep't of Justice, 164 F.3d 20, 34 (D.C. Cir. 1998).  The  question posed in exemption 7(D) cases "is not whether the  requested document is of the type that the agency usually  treats as confidential, but whether the particular source spoke  with an understanding that the communication would remain  confidential."  United States Dep't of Justice v. Landano, 508  U.S. 165, 172 (1993).  Landano rejected the government's  suggestion that assurances of confidentiality are "inherently  implicit" when somebody provides information to a federal  law enforcement agency.  See 508 U.S. at 174-78.


7
In this case, the government's justifications for withholding  or redacting certain documents under exemption 7(D) fall  short of the particularized justification Landano requires.The government's declarations do not sufficiently detail certain express assurances of confidentiality and do not adequately explain implied assurances of confidentiality for information received after 1977.


8
The government employed a coding system to correlate  claims of exemption on responsive documents to the justifications in its declarations.  It identified seven exemption 7(D)  categories using the notations (b)(7)(D)-1, (b)(7)(D)-2, and so  on through (b)(7)(D)-7.  See Joint Appendix 43-44.  Billington challenges four of these categories:  (b)(7)(D)-3 ("name  and information provided by source with an expressed promise of confidentiality"), (b)(7)(D)-4 ("name, identifying data  and information provided with an implied promise of confidentiality"), (b)(7)(D)-5 ("information provided by non-federal  law enforcement agencies under an implied promise of confidentiality"), and (b)(7)(D)-7 ("name of a foreign government  agency who has an expressed promise of confidentiality").See Joint Appendix 43-44.


9
The government's declarations justifying exemptions coded  (b)(7)(D)-3 do not "present 'probative evidence that the  source did in fact receive an express grant of confidentiality'."See Campbell v. United States Dep't of Justice, 164 F.3d 20,  34 (D.C. Cir. 1998).  The FBI's August 29, 1997, declarations  supporting the (b)(7)(D)-3 redactions state that "this information was received with the explicit understanding that it  would be held in the strictest confidence.  It is obvious from  the released information that these sources warrant confidentiality."  Joint Appendix 55.  This may be obvious to the  affiant, but it is not obvious to us.  This bald assertion that  express assurances were given amounts to little more than  recitation of the statutory standard, which we have held is  insufficient.  See Campbell, 164 F.3d at 30 ("the affidavits  must show, with reasonable specificity, why the documents  fall within the exemption.  The affidavits will not suffice if the  agency's claims are conclusory, merely reciting statutory  standards, or if they are too vague or sweeping.");  King v. United States Dep't of Justice, 830 F.2d 210, 219 (D.C. Cir.  1987).  The declaration goes on to state that "the manner in  which the FBI actually obtains information from these  sources is also demonstrative of the express promise of  confidentiality under which it was received.  The information  is often received at times and at locations which guarantee  the contact will not be noticed."  Joint Appendix 56.  The  circumstances under which the FBI receives information  might support a finding of an implied assurance of confidentiality, but they do not demonstrate the oral or written act  required for an express assurance of confidentiality.  Cf.  Landano, 508 U.S. at 179 (suggesting "generic circumstances  in which an implied assurance of confidentiality fairly can be  inferred").


10
The FBI's March 11, 1998, declaration at least avers that  evidence of express assurances exists, recorded either on the  document containing the information or in some other place. Such a memorialization made contemporaneously with a report summarizing information received from a confidential  source certainly suffices.  See Campbell, 164 F.3d at 34.  The  trouble is that several of the contested documents do not  contain the notations mentioned in the March 11 declaration.4The giving of express assurances may well be recorded  elsewhere, but the mere recitation of that fact does not  provide "detailed and specific information demonstrating 'that  material withheld is logically within the domain of the exemption claimed'."  Campbell, 164 F.3d at 30.  At the very least  the government must indicate where these assurances of  confidentiality are memorialized.  In light of these deficiencies, we reverse the grant of summary judgment as to  documents that do not reveal an express assurance of confidentiality on their face and remand to allow the government  to make a stronger showing.5


11
Billington also attacks redactions based on an implied  assurance of confidentiality coded (b)(7)(D)-4 and (b)(7)(D)-5.The character of the crime and the source's relation to it may  support an inference that the source provided information  under an implied assurance of confidentiality.  See Landano,  508 U.S. at 179.  The FBI's March 11, 1998, declaration and  attached exhibits indicate that law enforcement sources would  not have cooperated absent an implied assurance of confidentiality.  They amply document the NCLC's violent tendencies  and appetite for vengeance.  See Joint Appendix Under Seal  41-43 and Exhibit 1.


12
The government's documentation primarily concerns the  period before 1978.  As Billington points out, the FBI itself  recognized that the NCLC in the late 1970s publicly disavowed violence in favor of seeking change through the political process.  Two FBI documents dated July and September  1977 report the change in organizational focus, note the  absence of recent violent incidents associated with the NCLC,  and recommend closure of investigations into the NCLC. According to Billington, the FBI's recognition of a reincarnated NCLC indicates that FBI sources after 1977 might have  cooperated without an implied assurance of confidentiality.


13
Implied confidentiality analysis proceeds from the perspective of an informant, not the law enforcement agency as  Billington's argument assumes.  However, the government's  perceptions are relevant insofar as they reflect changes in the  NCLC that were perceptible to informants.  Several of the  redactions for which the government invoked an implied  assurance of confidentiality contain information provided to  the FBI in the 1980s, well after the NCLC underwent a  public metamorphosis.  As a result, we cannot be certain that  the circumstances suggesting an implied assurance of confidentiality obtainedin the 1980s.6  A remand is therefore  appropriate to require the government to identify or supply  evidence that informants predicated their assistance on an  implied assurance of confidentiality after 1977.7

B.

14
Billington also claims that declarations provided by the  Department of State and the Internal Revenue Service are  inadequate because they contain insufficient segregability  analysis.  We agree.  Under FOIA, "any reasonably segregable portion of a record shall be provided to any person  requesting such record after deletion of the portions which  are exempt under this subsection."  5 U.S.C. § 552(b).  This  segregability requirement limits claims of exemption to discrete units of information;  to withhold an entire document, all  units of information in that document must fall within a  statutory exemption.  See Trans-Pacific Policing Agreement  v. United States Customs Serv., 177 F.3d 1022, 1027 (D.C.  Cir. 1999) ("It has long been a rule in this Circuit that nonexempt portions of a document must be disclosed unless they  are inextricably intertwined with exempt portions.").  If the  parties do not address segregability, the district court must  raise it sua sponte.  See Trans-Pacific, 177 F.3d at 1028.


15
The Internal Revenue Service heavily redacted two documents.  See Joint Appendix 117 and 128.  The Service's  declaration contains no segregability analysis, and the district  court made no segregability finding.  We therefor must remand for a finding in this regard.  The court also received an  in camera declaration, which Billington correctly notes is  disfavored.  See Armstrong v. Executive Office of the President, 97 F.3d 575, 580-81 (D.C. Cir. 1996) ("Case law in this  Circuit is clear that when a district court uses an in camera  affidavit, it must both make its reasons for doing so clear and  make as much as possible of the in camera submission  available to the opposing party.").  Because the Service's  public declaration is sufficient in all respects except segregability, we need not decide the propriety of the in camera  declaration.


16
The State Department withheld a 14-page document containing notes from an interview in its entirety and released a  one-page document with a couple of lines redacted.  The  district court initially found the Department's declaration  inadequate to support the Department's exemption 6 claim  and ordered an in camera review of the documents.  See  Billington I, 11 F. Supp. 2d at 71-72.  In Billington II, the  district court made no written findings regarding the in  camera review.  In addition, the Department's declaration  appears inadequate to support withholding the entire 14-page  document.  It may turn out that no further meaningful  segregation of information can be made, but we cannot tell  from the record.  We are also uncertain that personal identifying information so permeates the document that no part of  it can be released.  On remand, the district court should  determine the applicability of exemption 6 to these documents  and examine whether any non-exempt portions can be released.


17
Affirmed in part, vacated in part, and remanded.



Notes:


1
 Billington is also a plaintiff in the NCLC's civil rights suit  against the Attorney General and the Director of the FBI in the  Southern District of New York.  Several of Billington's claims in  the instant case relate to redactions on documents the government  has filed under seal in that case.


2
 Exemption 6 permits the government to withhold "personnel  and medical files and similar files the disclosure of which would  constitute a clearly unwarranted invasion of personal privacy."  See  5 U.S.C. § 552(b)(6).


3
 Exemption 7 permits the government to withhold "records or  information compiled for law enforcement purposes, but only to the  extent that the production of such law enforcement records or  information * * * (C) could reasonably be expected to constitute an  unwarranted invasion of personal privacy, (D) could reasonably be  expected to disclose the identity of a confidential source, including a  State, local, or foreign agency or authority or any private institution  which furnished information on a confidential basis, and, in the case  of a record or information compiled by criminal law enforcement  authority in the course of a criminal investigation or by an agency  conducting a lawful national security intelligence investigation, information furnished by a confidential source, (E) would disclose  techniques and procedures for law enforcement investigations or  prosecutions, or would disclose guidelines for law enforcement  investigations or prosecutions if such disclosure could reasonably be  expected to risk circumvention of the law * * *."  See 5 U.S.C.  § 552(b)(7).


4
 Billington has withdrawn her challenge to documents that state  a source received an express assurance of confidentiality.  See  Appellant's Reply Brief at 16.


5
 We have reviewed and now reject Billington's objections to the  government's (b)(7)(D)-7 (express assurances of confidentiality to  foreign governments) withholdings.  The FBI's March 11, 1998, and  October 29, 1998, declarations adequately document the giving of  express assurances of confidentiality to the relevant foreign agencies.


6
 A couple of documents in the exhibits to the FBI's March 11,  1998, declaration (under seal) elliptically suggest the NCLC continued to harass its opponents into the 1980s.  One is a heavily  redacted letter dated September 24, 1982, located in Exhibit II.The other is a memorandum dated February 1, 1983, located in  Exhibit I, part 2.


7
 We have doubts that NCLC members' participation in financial  crimes in the 1980s, without more, would support an inference that  sources received an implied assurance of confidentiality.  Cf.  Schrecker v. United States Dep't of Justice, 74 F. Supp. 2d 26, 35  (D.D.C. 1999) (passport fraud and contempt of Congress found  sufficiently serious to infer confidentiality).